FILED
                              NOT FOR PUBLICATION                             JAN 03 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


IBRAHIMA MBODJI,                                 Nos. 12-74126
                                                      11-73517
               Petitioner,
                                                 Agency No. A098-807-641
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM*

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       In these consolidated petitions for review, Ibrahima Mbodji, a native and

citizen of Senegal, petitions pro se for review of the Board of Immigration

Appeals’ (“BIA”) October 27, 2011, and November 23, 2012, orders denying his

motions to reopen removal proceedings. We have jurisdiction under 8 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion the BIA’s denial of a motion to reopen,

Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010), and we review de novo

due process claims, Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000). We deny

the petitions for review.

      The BIA did not abuse its discretion in denying Mbodji’s motions to reopen

as untimely because both motions were filed over four years after the BIA’s final

order, see 8 C.F.R. § 1003.2(c)(2), and, in both motions, Mbodji failed to present

sufficient evidence of changed circumstances in Senegal to qualify for the

regulatory exception to the time limit for filing motions to reopen, see 8 C.F.R.

§ 1003.2(c)(3)(ii); Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir. 2004) (“The

critical question is . . . whether circumstances have changed sufficiently that a

petitioner who previously did not have a legitimate claim for asylum now has a

well-founded fear of future persecution.”).

      We do not consider Mbodji’s argument that the BIA failed to provide a

rational explanation for its decision because Mbdoji raised this contention for the

first time in his reply brief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th

Cir. 1996).

      We reject Mbodji’s contentions that the BIA violated his due process rights

by denying his motions and not considering his evidence. See Lata v. INS, 204


                                           2                            11-73517/12-74126
F.3d 1241, 1246 (9th Cir. 2000) (petitioner must show error and prejudice to

establish a due process violation).

      Finally, Mbodji’s contention that the BIA misconstrued its authority to

reopen sua sponte is not supported by the record.

      PETITIONS FOR REVIEW DENIED.




                                         3                           11-73517/12-74126